Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 11/14/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
The identification of a first dopant in a second doped region that is different than a previous dopant already established in the first dopant region creates unnecessary confusion in the disclosure. 
The specification describes a first doped region that comprises a first doping type thereby one would infer the “a dopant” is a first dopant.  The Specification however then introduces a second doped region that comprises “a first dopant”  having a second doping type. 
Referring to a dopant in the second doped region having a second doping type a “first dopant” creates unnecessary confusion and awkwardness in the claim, when a first doped region having a understood dopant having a first dopant type was already established.  The dopant in the first doped region identified would  be, in conventional nomenclature, named a first dopant, and the dopant identified in the second region would be named a second dopant.   
This unconventional nomenclature distracts from the written description, causing unnecessary confusion trying to follow which dopant species is located within which region.  

Appropriate correction is required.


Claim Objections
Claims 15-31 are objected to because of the following informalities: 
The identification of a first dopant in a second doped region that is different than a previous dopant already established in the first dopant region creates unnecessary confusion in the claim. 
Claims 15 and 23 identify a first doped region that comprises a first doping type thereby one would infer a first dopant.  The claim however then introduces a second doped region that comprises a first dopant having a second doping type. 
Referring to a dopant in the second doped region having a second doping type a “first dopant” creates unnecessary confusion and awkwardness in the claim, when a first doped region having a understood dopant having a first dopant type was already established.  The dopant first doped region identified would in conventional nomenclature would be named a first dopant, and the dopant identified in the second region would be named a second dopant.  

Appropriate correction is required.
Claim 21 recites “cups” it is not understood what “cups” is intended to mean.  The term is not found in the originally filed specification.

Drawings
The drawings are objected to because figure 32 depicting a flow diagram provides unclear and confusing description of “a dopant” and “a first dopant”.  See Objections to Specification and claims above.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims claim:
 a first doped region having a first doping type; and a second doped region having a first dopant having a second doping type.  This is unclear.  How does the first doped region have a first dopant type but the first dopant is located in the second doped region having a second doping type?
The conditions of the limitations as presented do not make physical sense.  Therefore, the scope of the claimed subject matter is unclear.

Claim 21 recites the limitation "cups".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 si rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New claim recites “cups” the term is not found in the written description.  It is unclear what this feature is intending to describe.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et a. (US 20150003777 A1)

    PNG
    media_image1.png
    371
    445
    media_image1.png
    Greyscale

Regarding claim 15, Tseng et al. disclose a method for forming an image sensor, the method comprising: 
performing a first ion implantation process on a front-side surface of a semiconductor substrate to form first doped regions 110 within the semiconductor substrate, wherein the first doped regions comprise a first doping type (Tseng ¶20 – The photodetector well regions may be doped N-type creating the analogous first region); 

forming a second doped region 102 within the semiconductor substrate such that the second doped region abuts the first doped regions, wherein the second doped region comprises a first dopant having a second doping type opposite the first doping type, wherein the first dopant comprises gallium (Tseng ¶16 – The substrate may be doped P-type with Ga creating the analogous second regions); and 
forming a plurality of semiconductor devices along the front-side surface of the semiconductor substrate (Tseng Fig. 1 & ¶20 – A backside illuminated photodetector device analogous in structure to that as disclosed by Applicant’s having the structure including the various transistors not depicted.).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et a. in view of JangJian et al. (US 20130234202 A1)

Regarding claim 16, Tseng et al. disclose a method of claim 15, however may be silent upon wherein a doping concentration of the first dopant within the second doped region is within a range of about 1014 to 2x1018 atoms/cm3.   
	At the time of the invention it was known to dope the analogous regions of a backside illuminated photodetector in the claimed range.  For support see JangJian et al. ¶9 and figure 8.

    PNG
    media_image2.png
    651
    469
    media_image2.png
    Greyscale

	As taught in JangJian p-type regions 14 are known to be doped within a range of about 1015 to 2x1019 atoms/cm3 and n-type regions 22 are known to be doped within a range of about 1015 to 2x1019 atoms/cm3.    At the time of the filing, it would be obvious for one of ordinary skill in the art to select appropriate doping concentrations for the respective n and p type regions of the type of device.  Mere selection of optimizable parameters is not understood to significantly modify the claimed process over the prior art at the time.
	It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the concentration  through routine experimentation and optimization to obtain optimal or desired device performance because the concentration is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	
Claim(s) 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et a. in view of JangJian et al. in view of Mao et al. (US 20120319242 A1)

Regarding claim 17, Tseng et a. in view of JangJian et al. disclose a method of claim 15,however are silent upon wherein forming the second doped region comprises: selectively forming a masking layer over the front-side surface of the semiconductor substrate; and performing an ion implantation process according to the masking layer, thereby forming the second doped region.  
	Tseng et al. applied as the primary reference merely states conventional implantation is performed and is silent upon the use of mask.  At the time of filing, the use of masks would be inferred as standard implantation if not obvious.  The implantation process as generally understood in the art uses masks to selectively implant to desired locations and control depth of implant.
	As generic supporting reference simply implanting wells of a backside illuminated photodetector is Mao et al.  Fig. 6 of Mao et al. depicts generic use of masks to define implant regions.
In view of Mao et al. it would be obvious at the time of filing to use masks, and implant desired locations according to designed masking layers.
	When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Regarding claim 18, Tseng et a. in view of JangJian et al. in view of Mao et al. disclose a method of claim 15.  The cited p-type regions of the analogous backside illuminated photodetectors is understood as a doped isolation region and the n-type region is the photo sensing well. As demonstrated in Mao et al. and is understood as analogous in structure to the regions of both Tseng and JangJian, wherein forming the second doped region (p-type) comprises:
 patterning the front-side surface of the semiconductor substrate to form an isolation structure opening within the semiconductor substrate (Mao Fig 6 and ¶63);
 forming a doped liner 603 along sidewalls and a lower surface of the semiconductor substrate that define the isolation structure opening, wherein the doped liner comprises the first dopant (p-type); and 
performing an annealing process (annealing is a implicit step required to activate implanted dopants.) on the semiconductor substrate, thereby forming the second doped region within the semiconductor substrate, wherein the annealing process drives the first dopant from the doped liner into the semiconductor substrate (This limitation describes the art recognized process of a required activation anneal performed after doping implantation.  Heating is required in order to facilitate movement of a dopant species into lattice sites while recrystallizing amorphization damage that occurs during implantation.  Even if a reference is silent upon this feature, it is non the less a recognized required feature.).


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et a. in view of JangJian et al. in view of Mao et al. in view of Chou et al. (US 20140264719 A1)

Regarding claim 19, Tseng et a. in view of JangJian et al. in view of Mao et al. disclose a method of claim 18, however may be silent upon wherein forming the doped liner includes performing a plasma doping process.  At the time of the invention, various functionally equivalent implantation processes were known to include plasma implantation options.  For support see Chou et al. paragraph 57 and Figs. 13-14.  Similar liners as taught by applied reference Mao et al. are known to be capable of being formed specifically by plasma doping.  As such, it would be a obvious choice by one of ordinary skill in the art at the time of filing to simply selected a preferred functional doping implantation which may include plasma implantation doping since simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170117315 A1) in view of Hsu et al. (US 9780137 B2).

Regarding claim 15, 16, 17, Chen et al. teaches a method for forming an image sensor, the method comprising: 
performing a first ion implantation process on a front-side surface of a semiconductor substrate to form first doped regions within the semiconductor substrate, wherein the first doped regions 302a comprise a first doping type (n-type ¶27) (Chen et al. ¶38 – implanting into a front side using masks.); 

forming a second doped region (i.e. 102, 106b, 302b, etc) within the semiconductor substrate such that the second doped region abuts the first doped regions, wherein the second doped region comprises a first dopant having a second doping type opposite the first doping type, wherein the first dopant comprises p-type dopant (Chen et al. ¶38 – implanting into a front side using masks.); and 
forming a plurality of semiconductor devices along the front-side surface of the semiconductor substrate ( Chen et al. Figs. 3-4 – depicts a anagous image sensor comprising semiconductor devices such as depicted in Applicant’s figures.).
Chen is merely silent upon wherein the p-type dopant may be Ga.  At the time of the filing Ga was a known and common p-type dopant to select for the purpose of doping a substrate region when forming image sensor devices such as claimed.  For support see Hsu et al. 
	Hsu et al. teaches a analogous image sensor device structure to that in which results from the claimed process and the disclosed process of Chen et al. as applied.  Hsu et al. is merely silent upon using masks when implanting.  Chen teaches a analogous n-type first region 106a and an analogous p-type region (128 or 104) which would be expected to be capable of being formed of a conventional masking and implantation process from a frontside of the substrate as taught in Chen.
	Hsu further teaches “The P-type dopant includes boron, BF.sub.2, gallium, indium, other suitable p-type dopants, or combinations thereof. The N-type dopant includes phosphorous, arsenic, other suitable n-type dopants, or combinations thereof. In the depicted embodiments, the substrate 104 is a p-type substrate. The substrate 104 may have a doping concentration ranging from about 1E15/cm.sup.3 to about 5E16/cm.sup.3.”

	In view of Hsu et al. it would be obvious to one of ordinary skill in the art at the time of filing to modify Chen et al. to select Ga as a p-type dopant or in the alternative to modify Hsu et al. to use conventional implantation patterning techniques to form the abutting n-type and p-type doping regions of a imaging sensor device.

Regarding claim 18, Chen in view of Hsu disclose a method of claim 15, wherein forming the second doped region comprises: 
patterning the front-side surface of the semiconductor substrate to form an isolation structure (Chen 318;  Hsu 128, 126, 108, 308) opening within the semiconductor substrate; 
forming a doped liner (Hsu 126 ) along sidewalls and a lower surface of the semiconductor substrate that define the isolation structure opening, wherein the doped liner comprises the first dopant (p-type dopant) [Note: Hsu demonstrates in figures 5-6 forming an isolation structure involves the steps of forming an opening then subsequently filling the opening with the respective liners and filler materials.]; and 
performing an annealing process on the semiconductor substrate, thereby forming the second doped region within the semiconductor substrate, wherein the annealing process drives the first dopant from the doped liner into the semiconductor substrate (Hsu – “the doped layers 126 and 132 and the doped isolation regions 128 may require one or more annealing processes to activate the implanted dopants.” – Activation anneals are required steps in order to facilitate movement of a dopant species into lattice sites while recrystallizing amorphization damage that occurs during implantation. ).


Claim(s) 20-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Hsu et al. in view of Kim (US 9780137 B2).

Regarding claim 20, Chen in view of Hsu disclose a method of claim 15,. wherein forming the second doped region comprises: patterning the front-side surface of the semiconductor substrate to form an isolation structure opening within the semiconductor substrate (p-type dopant) [Note: Hsu demonstrates in figures 5-6 forming an isolation structure involves the steps of forming an opening then subsequently filling the opening with the respective liners and filler materials.]; 
performing a selective epitaxial growth process to form a doped liner within the isolation structure opening, wherein the doped liner extends along sidewalls and a lower surface of the semiconductor substrate that define the isolation structure opening, and wherein the doped liner comprises the first dopant (Hsu – Col. 7 ln 35-55 – doped isolation material is deposited on the sidewalls and bottom of trench by various means that includes SEG.  It is taught the isolation structure portions 126 and 308 both being a like material would be formed by the same/similar processes.). 
Hsu is however silent upon performing an oxidation process on the doped liner, thereby forming the second doped region within the semiconductor substrate, wherein the oxidation process drives the first dopant from the doped liner into the semiconductor substrate.  At the time of the invention, this step as recited was a known functional equivalent of forming analogous isolation structures.  
	For a teaching of this known process of forming a isolation structure see Kim paragraph 7.  
[0007] As shown in FIG. 1B, P-type dopants which may include boron may be doped into an inner wall of the trench using, for example, an ion implantation method. As shown in FIG. 1C, a liner oxide film 104 may be formed over the inner wall of the doped trench, using a high-temperature thermal oxidation process. The dopants are diffused to an edge of an active region of the inner wall of the trench by a heating treatment performed in the thermal oxidation process.

	As described in paragraph 7, a isolation structure analogous to the isolation structure of Hsu may be equivalently formed by forming an opening, lining the opening with a dopant material and then performing a thermal oxidation to fill the opening with a oxide while driving in the dopant to line the trench.  
In view of Kim it would be a obvious modification to the process of forming the device of Hsu to form the isolation structure  [126/108] by the steps as described by Kim, since simple substitution of one known element for another to obtain predictable results (i.e. obtaining a known equivalent/analogous device structure) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 


Regarding claim 21, Chen in view of Hsu in view of Kim disclose a method of claim 15, further comprising: forming an isolation structure in the semiconductor substrate, wherein the second doped region extends along opposing sidewalls of the isolation structure and cups (See Hsu and Kim.  Both teach the known isolation structure of a trench with a p-type doped liner region and oxide filler.)

Regarding claim 22, Chen in view of Hsu in view of Kim disclose a method of claim 21, wherein forming the isolation structure comprises: patterning the semiconductor substrate to form an isolation structure opening within the semiconductor substrate; depositing a passivation layer (i.e. doping material- doping the surface of the trench with a doping material, diffusion or implantation passivates the dangling bonds and any surface defects after forming the opening.  This is a known resultant function of the structure as known in the art.) over the semiconductor substrate and lining the isolation structure opening; and depositing a trench fill layer over the passivation layer (See Hsu and Kim.  Both teach the known isolation structure of a trench with a p-type doped liner region and oxide filler.)

Regarding claim 23, Chen in view of Hsu in view of Kim disclose a method for forming an image sensor, the method comprising: forming a photodetector within a semiconductor substrate, wherein the photodetector comprises a first doped region  having a first doping type [n-type] (Chen and Hsu as applied in regarding claim 15); 
forming a second doped region within the semiconductor substrate and along the first doped region, wherein the second doped region comprises a first dopant [p-type] having a second doping type opposite the first doping type (Chen and Hsu as applied in regarding claims 15-17);  wherein an atomic size of the first dopant [p-type] is greater than an atomic size of boron (Ga has a greater atomic size than B. See Chen and Hsu as applied in regarding claims 15-17);  and 
forming an isolation structure (Hsu 128, 126, 108 -) within the semiconductor substrate, wherein the isolation structure is disposed on opposing sides of the first doped region, wherein the second doped region extends along opposing sidewalls of the isolation structure (Ga has a greater atomic size than B. See Chen and Hsu as applied in regarding claims 15-17);  

Regarding claim 24, Chen in view of Hsu in view of Kim disclose a method of claim 23, wherein a diffusivity of the first dopant at temperatures of about 700 degrees Celsius or greater is less than about 5.4*10-15 cm2/s (Chen and Hsu as applied regarding claim 15 and 22 teach the same dopants and resultant structure.  The properties of the same materials will be understood to be the same as claimed.).

Regarding claim 25, Chen in view of Hsu in view of Kim disclose a method of claim 23, further comprising: forming a doped liner 126 between the isolation structure 108 and the first doped region, wherein the doped liner comprises the first dopant (Ga has a greater atomic size than B. See Chen and Hsu as applied in regarding claims 15-17);  

Regarding claim 26, Chen in view of Hsu in view of Kim disclose a method of claim 25, wherein the doped liner is formed before forming the second doped region (See regarding claim 20, forming the isolation structure according to the process of Kim, one would form the liner first, as the liner may be used to provide dopant to the trench surface by means of solid phase diffusion while being oxidized to form the oxide isolation fill portion of the structure.

Regarding claim 27, Chen in view of Hsu in view of Kim disclose a method of claim 25, wherein forming the second doped region comprises performing an annealing process on the doped liner thereby driving the first dopant from the doped liner into the semiconductor substrate (See regarding claim 20, forming the isolation structure according to the process of Kim, one would form the liner first, as the liner may be used to provide dopant to the trench surface by means of solid phase diffusion while being oxidized to form the oxide isolation fill portion of the structure.

Regarding claim 28, Chen in view of Hsu in view of Kim disclose a method of claim 27, however are silent upon wherein the annealing process is performed at a temperature within a range of about 500 to 950 degrees Celsius.  Then annealing temperature however is recognized as a result effective variable.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the temperature  through routine experimentation and optimization to obtain optimal or desired device performance because the temperature is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	
Regarding claim 29, Chen in view of Hsu in view of Kim disclose a method of claim 23, wherein the atomic size of the first dopant is less than an atomic size of indium (Ga (187pm) has a smaller atomic size than Indium (193pm) ).

Regarding claim 30, Chen in view of Hsu disclose a method of claim 23, wherein a diffusivity of the first dopant at a temperature of about 700 degrees Celsius or greater is less than a diffusivity of boron (Selection of the same dopants as understood from the applicants disclosure and applied regarding claim 23 (i.e. Ga) would expected to have the same properties as claimed.)

Regarding claim 31, Chen in view of Hsu in view of Kim disclose a method of claim 23, further comprising: forming a plurality of semiconductor devices along a front-side surface of the semiconductor substrate, wherein the second doped region is formed before forming the plurality of semiconductor devices (See Chen and Hsu as applied regarding claims 15-17 and 23.)

Regarding claim 32, Chen in view of Hsu in view of Kim disclose a method for forming an image sensor, the method comprising: forming a photodetector within a semiconductor substrate (See Chen and Hsu as applied regarding claims 15-17 and 23.), 
wherein the photodetector comprises a first doped region 106A having a first doping type (n-type) (See Chen and Hsu as applied regarding claims 15-17 and 23.); 
forming a deep well region within the semiconductor substrate and along a back- side surface of the semiconductor substrate, wherein the deep well region 134 has a second doping type [p-type] opposite the first doping type (See Chen and Hsu as applied regarding claims 15-17 and 23. Hsu –“In some embodiments, the doped layer 134 has a doping polarity which is different from the radiation-sensing region 106A”); 
forming a shallow trench isolation (STI) structure (Hsu 108) extending into a front-side surface of the semiconductor substrate;
 patterning the semiconductor substrate to form an opening extending into the front-side surface of the semiconductor substrate (Hsu Figs. 5-6); 
forming an isolation structure within the opening (Hsu Figs. 5-6);  and 
forming a second doped region within the semiconductor substrate and along sidewalls of the isolation structure, wherein the second doped region has the second doping type and comprises gallium (See Hsu layer 126, or in alternative Kim as applied in regarding claim 20).

Regarding claim 33, Chen in view of Hsu in view of Kim disclose a method of claim 32, wherein the isolation structure extends vertically through the STI structure (A STI is a shallow trench isolation structure.  By plain meaning the trench of the STI its self is a shallow trench isolation structure.  The dielectric isolation material which is a isolation structure extends vertically through.  The dielectric liner is a isolation structure that extends through the shallow trench also.  As written this limitation may read and be interpreted to read upon the numerous embodiment variation found in the original disclosure.)

Regarding claim 34, Chen in view of Hsu in view of Kim disclose a method of claim 32, further comprising: performing a thinning process into the back-side surface of the semiconductor substrate, wherein the thinning process removes at least a portion of the deep well region and/or the second doped region (Chen ¶45- forming these device may include thinning of the semiconductor substrate by removing a portion of the backside by back-etching or grinding. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2822



11/22/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822